In his application for leave to file a second motion for rehearing the appellant complains that bill of exception No. 3 was overlooked. The witnesses Brand and Barrington were under the rule. Brand testified for the State that the sale took place in the afternoon. He was excused and Barrington was called. He also testified that the sale took place in the afternoon. On cross-examination, the witness testified that he did not recollect telling the appellant's counsel that the sale took place about eleven o'clock in the morning. Appellant's counsel then asked Barrington if he would now say that the sale did not take place at eleven o'clock in the morning. The witness replied, "I will say to you I was not positive whether it was morning or afternoon." Appellant's counsel then said, "Do you now swear to the jury that it did not take place in the morning at eleven o'clock?" The objection that the witness had given an answer to the question was sustained. Apparently the witness had answered the question. We think the bill shows no error. We will add that the bill fails to show the materiality of the inquiry.
The application to file a second motion for rehearing is denied.
Overruled. *Page 293